United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
ALCOHOL, TOBACCO & FIREARMS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-429
Issued: September 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal from the November 23, 2010
decision of the Office of Workers’ Compensation Programs’ (OWCP), which denied his request
for reconsideration on the grounds that it was untimely filed and failed to establish clear
evidence of error. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision by
OWCP. The last merit decision of record was OWCP’s August 3, 2006 decision. Because more
than one year has elapsed between the last merit decision and the filing of this appeal on
December 14, 2010, the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits on the grounds that it was untimely filed and failed to demonstrate clear
evidence of error.
FACTUAL HISTORY
On February 14, 2006 appellant, then a 31-year-old criminal investigator, filed a
traumatic injury claim (Form CA-1) alleging that he sustained a right hand injury on February 9,
2006 when his pelican case slipped and crushed his hand against the rear passenger car door. He
noted that the pelican weighed about 80 pounds and that he felt a sharp pain running from his
fingertips all the way down to his forearm and elbow. Appellant further noted that his right
finger, which had previously been broken during sergeant training, was twisted 90 degrees to the
right. He notified his supervisor on February 14, 2006.
In a March 8, 2006 medical report, Dr. David A. Blum, Board-certified in internal
medicine, reported that appellant was injured at work on February 9, 2006 when he was carrying
a heavy box filled with guns and equipment which began to fall and crushed his hand between
the box and a car door. He stated that appellant had a sudden onset of numbness and electrical
shocks in the right hand. Upon physical examination, Dr. Blum reported that appellant had a
positive Tinel’s over the carpal tunnel. He diagnosed right carpal tunnel syndrome, right
scapholunate tear and mild pain in the right finger associated with an old mallet finger.
In a May 8, 2006 medical report, Dr. Blum reported that appellant had swelling on the
dorsal aspect of the wrist. A magnetic resonance imaging (MRI) scan of the right wrist revealed
tilting of the lunate. Dr. Blum diagnosed right wrist pain and possible partial scapholunate
ligament tear.
In a May 26, 2006 nerve conduction study (NCS), Dr. Scott D. Tannenbaum, Boardcertified in physical medicine and rehabilitation, reported that the study showed a strong
possibility of carpal tunnel syndrome.
By letter dated June 27, 2006, OWCP informed appellant that the evidence of record was
insufficient to support his claim. Appellant was advised of the medical and factual evidence
needed and asked that he respond to the provided questions within 30 days.
In a February 14, 2006 narrative statement, appellant reported that the pelican case he
was carrying slipped and crushed his hand against the car door. He stated that Jeff Smith
witnessed the incident.
In a February 14, 2006 witness statement, Mr. Smith stated that he was loading gear with
appellant into the back of his government vehicle when he heard appellant yell out in pain. He
walked around the car and saw appellant’s swat box half way in the vehicle and also lying on the
street. Appellant informed Mr. Smith that the case slipped and smashed his hand.

2

In a March 8 and July 5, 2006 medical treatment status report form, appellant’s physician
reported that appellant was having surgery on his right hand and was restricted from using it post
surgery.
In a May 1, 2006 medical report, Dr. Michael Zlatkin, a Board-certified diagnostic
radiologist, reported that the MRI scan of appellant’s right wrist showed subtle alterations at the
scapholunate ligament and secondary evidence of scapholunate instability.
In a July 6, 2006 narrative statement, appellant reported that he had not sustained any
other injuries since February 9, 2006 and that he had worn a hand brace since the date of his
injury.
By decision dated August 3, 2006, OWCP denied appellant’s claim because the evidence
failed to establish that the claimed medical condition was related to the accepted February 9,
2006 employment incident. It specifically noted that he did not indicate on his CA-1 form that
he injured his wrist on February 9, 2006.
In a July 5, 2006 medical report, Dr. Blum reported that appellant complained of
numbness in his right hand. The NCS revealed right carpal tunnel syndrome. Dr. Blum stated
that appellant’s right-sided symptoms only started after his work-related injury and thus, his
work-related injury was the cause of his symptoms. He recommended an electromyogram test.
In a July 29, 2006 electrodiagnostic evaluation, Dr. Tannenbaum reported that the study
was consistent with carpal tunnel syndrome, right being worse than left.
On November 1, 2010 appellant requested reconsideration of the August 3, 2006 OWCP
decision. In support of his request, he stated that he was submitting additional evidence,
including a July 5, 2006 medical report from Dr. Blum, which states that his injury was
employment related. Appellant also stated that he should have been more specific on his CA-1
form and included his wrist when stating that he had a hand injury. In addition to Dr. Blum’s
July 5, 2006 medical report and Dr. Tannenbaum’s July 29, 2006 electrodiagnostic evaluation,
appellant resubmitted medical evidence previously of record.
By decision dated November 23, 2010, OWCP denied appellant’s reconsideration request
as untimely filed and failing to establish clear evidence of error. It specifically noted that
Dr. Blum’s July 5, 2006 medical report was not received until after OWCP’s August 3, 2006
decision on October 11, 2006 and thus, did not establish an error in OWCP’s decision.
LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.3 The

3

Id. at § 10.607(a).

3

Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.4
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the claimant’s application for review shows clear evidence of error on the part
of OWCP in its most recent merit decision. To establish clear evidence of error, a claimant must
submit evidence relevant to the issue that was decided by OWCP. The evidence must be
positive, precise and explicit and must be manifested on its face that OWCP committed an error.5
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.6
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.7 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.8 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.9 The Board makes an independent determination
as to whether a claimant has submitted clear evidence of error on the part of OWCP.10
ANALYSIS
In its November 23, 2010 decision, OWCP properly determined that appellant failed to
file a timely application for review. An application for reconsideration must be sent within one
year of the date of the OWCP decision.11 A right to reconsideration within one year also
accompanies any subsequent merit decision on the issues.12 As appellant’s November 1, 2010
request for reconsideration was submitted more than one year after the date of the last merit
decision of record on August 3, 2006, it was untimely. Consequently, he must demonstrate clear
evidence of error by OWCP in denying his claim.13
4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

6

Annie L. Billingsley, 50 ECAB 210 (1998).

7

Jimmy L. Day, 48 ECAB 652 (1997).

8

Id.

9

Id.

10

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

11

Supra at note 3.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

13

See Debra McDavid, 57 ECAB 149 (2005).

4

The Board finds that appellant has not established clear evidence of error on the part of
OWCP. In support of his request for reconsideration, appellant submitted a July 5, 2006 medical
report from Dr. Blum, who diagnosed carpal tunnel syndrome and stated that, because his
symptoms started after his injury, his work-related injury was the cause of his symptoms.
However, this evidence is insufficient to establish that OWCP erred in its denial of appellant’s
claim.14 Dr. Blum did not provide detailed medical rationale explaining his conclusion that
appellant’s carpal tunnel syndrome was employment related. Further, this evidence was
submitted after OWCP’s August 3, 2006 merit decision. The Board notes that clear evidence of
error is intended to represent a difficult standard. Evidence, such as a detailed well-rationalized
medical report which if submitted before the merit denial might require additional development
of the claim, is insufficient to establish clear evidence of error.15 Neither Dr. Blum nor
Dr. Tannenbaum’s reports raise a substantial question as to the correctness of OWCP’s August 3,
2006 merit decision or demonstrate clear evidence of error.
On appeal, appellant stated that he should have included wrist injury on his CA-1 form
and that his injury was related to the February 9, 2006 employment incident. While he addressed
his disagreement with OWCP’s decision to deny his claim for compensation, his general
allegations do not establish clear evidence of error as his arguments do not raise a substantial
question as to the correctness of OWCP’s decision. The Board notes that the underlying issue is
medical in nature and the medical evidence submitted was not sufficient to shift the weight of the
evidence in appellant’s favor and establish that OWCP erred in denying his claim.
Appellant also resubmitted a number of medical reports that OWCP had already
evaluated in its August 3, 2006 decision. The resubmission of this evidence does not raise a
substantial question as to the correctness of OWCP’s decision.16 The submission of a detailed
well-rationalized medical report which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of
error.17
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in his favor and raise a substantial question as to the
correctness of OWCP’s decision.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.

14

See W.R., Docket No. 09-2336 (issued June 22, 2010).

15

Supra note 12, Chapter 2.1602.3(c) (March 2011).

16

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
17

D.G., 59 ECAB 455 (2008); supra note 12, Chapter 2.1602.3(c) (January 2004).

5

ORDER
IT IS HEREBY ORDERED THAT the November 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

